Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 10/18/2022.
Claims 1-3, 7, 9-10 and 20 are amended. 
Claims 1-20 are pending and examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunka(JP2005054374).
Bunka discloses a system for driving a screen (12), comprising an actuator (with motor 37) intended to rotate a winding shaft (7) associated with the screen, and a compensation spring (2/2a/2b, see para. [0044], which seems to show that the spring 2 assists in the training of 4 and 7, and regardless of the direction of training of the assistance, because a compensation spring just makes it possible to "compensate for the variable torque created by the apron" in order to reduce electrical consumption - see the specification, page 1, lines 28-30, applicant’s disclosure sets forth the use of a “spring” can be multiple springs in parallel, see page 5, lines 34 thru page 6, line 1), in which the compensation spring comprises a first series of turns(2a, see Fig. 10) having a first spacing and at least a second series of turns (2b, see Fig. 10) having a second spacing whose value is greater than the value of the first spacing.
Regarding claims 5-6, Bunka discloses the drive system according to claim 1, wherein the second series of turns is located at one of the ends of the compensation spring between a first end that is fixed to a first fixed part of the drive system and a second end that is fixed to a second rotationally movable part of the drive system, the second series of turns is located at a distance from the ends of the compensation spring between a first end that is fixed to a first fixed part of the drive system and a second end that is fixed to a second rotationally movable part of the drive system(see Fig.10: the first fixed part is considered to be 3 and the second moving part is considered to be 4).
Regarding claim 10, Bunka discloses a closure, screening or solar protection system installation that comprises a screen, a winding shaft associated with the screen, and a drive system according to claim 1(screen 12, winding shaft: 7, see Figs. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-8, 11-15, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bunka.
Bunka discloses the drive system according to claim 1, but lacks the specific length and spacing of the compensation spring at rest is greater than the length of the compensation spring when it is installed in the drive system, that the spacing of the turns of the second series has a distance increase of at least 1 mm as compared to the spacing of the turns of the first series, the spacing of the first series of turns has a value of zero, the turns being contiguous, and the compensation spring comprises a plurality of series of turns whereof the spacing has a value greater than that of the spacing of the turns of the first series.
The specific values of the spring are considered features best determined by a skilled artisan given the intended use of the spring and the design requirements thereof. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
	Applicant’s amendment has overcome the previous 112 rejection.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered.
Applicant’s argument regarding the function of Bunka is not persuasive.  The Bunka reference discloses each of the elements claimed and the intererelation between them.  The claims are largely silent as to how the spring functions and the limitations that are set forth are met by the system of Bunka.
Applicant’s arguments regarding the Bunka references use of a compensation spring made up of 2 compensation springs is not persuasive.   As discussed in the above rejection, applicant’s disclosure sets forth that multiple springs in parallel can be used to make up the “spring” of the invention. Therefore, the members 2a and 2b are considered the spring and meet the claim limitations.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/